DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 6/7/21 is acknowledged.  Claims 10-20 are withdrawn.
Applicant argued that the amendment to claim 17 made it a linking claim, so claims 17-20 should be examined with claims 1-9. This is not persuasive. The table below lists claimed limitations present or not in claims 1, 10, and 17. Claim 17 is not merely broader than claim 1, as it requires “wherein bottom surfaces of the first salicide layer and the second salicide layer are coplanar with a bottommost surface of the gate stack” which claim 1 does not. Claim 1 requires limitations that claim 17 does not, including “a germanium concentration of a portion of the source feature directly below a corresponding portion of the second salicide layer is greater than the germanium concentration of the corresponding portion the second silicide layer” (claim 17 requires this concentration of the drain feature, not the source feature) and “wherein the first salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight” and “wherein the second salicide layer has a germanium concentration 

Claim 1
Claim 10
Claim 17
at least one of the source feature or the drain feature is free of silicon
Not present
at least one of the source feature or the drain feature is free of silicon
wherein the first salicide and second salicide layers have a germanium concentration greater than 0% by weight and less than 3% by weight
Yes
Not present

Claims 18 and 19 have portions of these, separately, but no claim 17, 18, or 19 contains all of these limitations
a germanium concentration of a portion of the source feature directly below a corresponding portion of the second salicide layer is greater than the germanium concentration of the corresponding portion the second silicide layer
a germanium concentration of a portion of the drain feature directly below a corresponding portion of the second salicide layer is greater than the germanium concentration of the corresponding portion the second silicide layer
a germanium concentration of a portion of the drain feature directly below a corresponding portion of the second salicide layer is greater than the germanium concentration of the corresponding portion the second silicide layer
No
No
Wherein bottom surfaces of the first salicide layer 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter (i.e. “new matter") which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to require: 

1.    A semiconductor device comprising:

wherein at least one of the source feature or the drain feature is free of silicon;
a gate stack directly over a portion of the source feature and a portion of the drain feature; 
a first salicide layer over the entire source feature exposed by the gate stack, 
wherein the first salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight, 
and a germanium concentration of the source feature is greater than the germanium concentration of the first salicide layer; and
a second salicide layer over the entire drain feature exposed by the gate stack, 
wherein the second salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight.

	The specification as originally filed does not describe “a germanium concentration of the source feature is greater than the germanium concentration of the first silicide layer.” 
Furthermore, the specification as originally filed does not describe “a germanium concentration of the source feature is greater than the germanium concentration of the first silicide layer” in the same embodiment as “wherein at least one of the source feature or the drain feature is free of silicon.”
For one or both of these reasons, the claims contain “new matter.” 


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are not persuasive. Applicant’s remarks (1/29/21) on page 10 attempt to preempt the “new matter” rejection. Applicant’s remarks do not specifically refer to any single claim or limitation (see page 10, paragraph “to the extend that the Office attempts to raise a question regarding written description support…”). Applicants claim the support is “inherent” in this paragraph and that “one of ordinary skill in the art would recognize… regardless of whether any of the source/drain region is consumed by the salicidation process, the amount of germanium in the salicide layer 116 would have a lower germanium concentration due to the dilution effect of the cap layer 110 used in forming the salicide layer.” This is not persuasive. The claimed limitations, together in a single embodiment, are not inherent. Furthermore, the claims do not set forth any process, nor any cap layer that is “consumed.” The claim is directed to a device. The claimed limitations, considered as a whole, are not described in the originally filed specification, and would not be inherent, nor would have been obviously equivalent to the teachings of the specification. 

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited. US 2005/0133834 A1 (“Sorada”) teaches S/D regions both having silicon (para 67), with a cobalt silicide 111 thereon having a low concentration that is about 10^11 atoms/cm^2 or less, and (para 76) more than 0% and less than 5%. The geometry is similar to that claims. Thus, it differs from the claim in that not at least one of the source or drain must be silicon free.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kevin Parendo/Primary Examiner, Art Unit 2819